               Case 4:20-cv-00038-CFB Document 3 Filed 02/05/20 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF IOWA
                                    CENTRAL DIVISION

RICHARD KENNETH SANFORD AND                        )
DORA SANFORD                                       )     No. 4:20-cv-38
              Plaintiffs,                          )
vs.                                                )
                                                   )     State Court
BUSCO, INC., d/b/a ARROW STAGE                     )     Polk County No. LACL146972
LINES                                              )
                   Defendant.                      )


                                              ANSWER


          Defendant, Busco Inc., d/b/a Arrow Stage Lines, in answer to the State Court Petition

states:

                             PARTIES, JURISDICTION AND VENUE

          1-3.    The allegations of ¶¶ 1 through 3 are admitted.

          4.      Paragraph 4 asserts a legal conclusion to which no answer is necessary and this

matter is now removed.

                                              COUNT I

          5.      The allegations of ¶ 5 are denied for lack of information upon which to form a

belief.

          6.      The allegations of ¶ 6 are admitted.

          7-10. The allegations of ¶¶ 7 through 10 are denied for lack of information upon which

to form a belief.

          11.     Busco admits that a bus owned by it and driven by Dana Easter was involved a

collision the location. The remaining allegations of ¶ 11 are denied for lack of information upon

which to form a belief.
               Case 4:20-cv-00038-CFB Document 3 Filed 02/05/20 Page 2 of 3




          12.     The allegations of ¶ 12 are denied for lack of information upon which to form a

belief.

          13.     The Iowa State Patrol Technical Collision Investigation Report speaks for itself

and the allegations of ¶ 13 are denied to the extent inconsistent with the report and the

substantive description of events in ¶ 13 are denied for lack of information upon which to form a

belief.

          14.     The allegations of ¶ 14 are denied.

          15-17. Paragraphs 15 through 17 assert legal conclusions to which no response is

necessary. If an answer is required, they are denied.

          18-19. The allegations of ¶¶ 18 and 19 are denied.

          WHEREFORE, Defendant, Busco Inc., d/b/a Arrow Stage Lines requests that the Court

dismiss this case in entirety with prejudice, at Plaintiff’s cost, and grant other relief that is just.

                                               COUNT II

          1.      The allegations of Count II, ¶ 1 are denied for lack of information upon which to

form a belief.

          2.      The answers to Count I, ¶¶ 1-19 are reasserted is if fully set forth herein.

          3.      The allegations of Count II, ¶ 3 are denied for lack of information upon which to

form a belief.

          4.      Count II, ¶ 4 asserts legal conclusions to which no response is necessary. If an

answer is required, it is denied.

          5.      The allegations of Count II, ¶ 5 are denied.

          WHEREFORE, Defendant, Busco Inc., d/b/a Arrow Stage Lines requests that the Court

dismiss this case in entirety with prejudice, at Plaintiff’s cost, and grant other relief that is just.
              Case 4:20-cv-00038-CFB Document 3 Filed 02/05/20 Page 3 of 3




                                       AFFIRMATIVE DEFENSES

         Defendant, Busco Inc., d/b/a Arrow Stage Lines asserts the following affirmative

defenses.

         1.       Plaintiff Richard Sanford is at fault for the occurrence of the accident if the

evidence so shows and said fault should be compared to any fault of the Defendant.

         2.       Plaintiff Richard Sanford is at fault for failing to mitigate his damages if the

evidence so shows and said fault should be compared to any fault of the Defendant.

         3.       This Defendant reserves the right to amend or add additional affirmative defenses

as they become apparent during the course of the investigation and discovery.


                                                      /s/ Philip A. Burian
                                                      PHILIP A. BURIAN AT0001284
                                                      Simmons Perrine Moyer Bergman PLC
                                                      115 Third Street SE, Suite 1200
                                                      Cedar Rapids, IA 52401
                                                      Phone: 319-366-7641
                                                      Facsimile: 319-366-1917
                                                      E-Mail: pburian@simmonsperrine.com


                                         CERTIFICATE OF SERVICE
        I hereby certify that on February 5, 2020. I electronically filed the foregoing with the Clerk of Court using
the ECF system, which will send notification of such filing to the following counsel of record for Plaintiff:

                  Stephen D. Lombardi sdlombardi@aol.com
                  Katrina M. Phillip katrina.phillip8@gmail.com



                                                      /s/ Philip A. Burian
                                                      Philip A. Burian
